DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 13, 19-23, 25-28, 31, 33, 35, 37, 39-40, and 44 in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner.  This is not found persuasive because there would still be a burden on the examiner. Searching for the epidermal microfluidic device of Groups II-IV would not necessarily provide results for the method of Group I, and therefore there will still be a burden. For example, searching for the device of Group II would not necessarily yield results for Group I. Further, searching for the epidermal microfluidic devices of Groups II-IV would require different searches from one another, where searching for the epidermal microfluidic device of Group III would not necessarily yield results for the epidermal microfluidic device of Group IV. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 45-48, 50-51, 53, 59-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/05/2022.

Status of Claims
	Claims 1-11, 13, 19-23, 25-28, 31, 33, 35, 37, 39-40, 44-48, 50-51, 53, and 59-66 remain pending in the application, with claims 1-11, 13, 19-23, 25-28, 31, 33, 35, 37, 39-40, and 44 being examined and claims 45-48, 50-51, 53, 59-66 being withdrawn pursuant to the election filed 08/05/2022. 

Claim Objections
Claim 11 is objected to because of the following informalities: it appears that chloride was misspelled as “choloride” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites on lines 1-3 “wherein said device further comprises an adhesive layer, wherein the adhesive layer comprises a second auxiliary in fluidic communication with the sweat inlet.” It is unclear what a “second auxiliary” is. Paragraph [0012] of the instant specification is the only place where a second auxiliary is described, however it does not provide any additional detail as to what it is. For examination, it will be interpreted that it is an auxiliary hole that is through the adhesive layer that is in fluidic communication with the sweat inlet. 
Claims 8-9 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 13, 19-23, 25-28, 31, 33, 35, 37, 39-40, 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghaffari (US-2017/0296114-A1).
Regarding claim 3, Ghaffari teaches a method for the detection of a biomarker in sweat comprising: 
providing an epidermal microfluidic device (sensor patch 100) to a skin of a subject, wherein conformal contact is established thereby providing fluidic communication between said device (100) and said skin, said device (100) comprising ([0023], Figure 1A):
a flexible substrate (bottom layer 104) ([0031], Figure 1B); 
	[0029] states that the sensor patch 100 is constructed of individual layers of a stretchable and/or flexible polymeric biocompatible material. [0048] recites “in operation, the user places the sensor patch 500 (or any patch disclosed herein) on a predefined location of the body, such as the arm, the leg or the abdomen.” It is understood that the material of the sensor patch 100 will allow for conformal contact, as well as fluidic communication between sensor patch 100 and skin. 
a sweat inlet (inlet port 105) embedded in or supported by said flexible substrate (104) ([0031], Figure 1B); and 
at least one reservoir chamber (sensing chamber 130) fluidically connected to the sweat inlet (105) ([0031], Figures 1B and 2B); 
collecting said sweat from said subject in said device (100); and 
	[0048] describes the operation of sensor patch 500, or any patch disclosed, where when the user begins to perspire, perspiration will flow into sensing chambers 130. It is understood that the sensor patch 500 will have a similar structure to that seen in Figures 1A and 1B. Herein, when describing Figure 5 with sensor patch 500, it will be understood a similar means of operation will apply to the sensor patch 100 seen in Figure 1A. 
identifying or quantifying the amount of one or more biomarkers in said sweat, wherein each of said one or more biomarkers is identified or quantified in a unique reservoir chamber (130).
	It is stated by [0028] that the sensing chambers 130 are used to detect and measure the quantity of various biochemical components found in a user’s perspiration, where each sensing chamber can hold an absorbent substrate material that changes color in response to the presence of a biochemical component. 
Regarding claim 2, Ghaffari teaches the method of claim 3. Ghaffari further teaches further comprising at least one of: 
measuring the volume of said sweat collected or the flow rate of said sweat from said subject; and
	[0023] states that the sensor patch 100 includes a perspiration volume (and rate) sensing channel 120. [0048] describes that in operation, perspiration will flow into the perspiration volume sensing channel 120 and begin to change the color of the perspiration sensitive coating or assay in the channel. [0049] describes that when used with a smart device 610, image analysis is completed to determine the volume and rate of perspiration using the perspiration volume sensing channel 120 by determining the portion that has changed color as compared to the overall length of the channel 120. 
Note: recitation of “monitoring a health condition of said subject based on said one or more biomarkers in said sweat.” is not required, as the claim only requires “at least one of” the two limitations listed. However, it is noted that the sensing chambers 130 can contain other colorimetric assays for detecting illegal drugs or biomarkers indicative of illegal drug use, or where the sensor material changes color in the presence of sodium ions, chloride ions, glucose, lactate, alcohol, potassium, or pH. These are all understood to be indicators of health, and are therefore understood to be monitored. 
Regarding claim 1, Ghaffari teaches the method of claim 2. Ghaffari further teaches:
wherein said one or more biomarkers are for i) monitoring or screening for cystic fibrosis, ii) monitoring drug or alcohol consumption, iii) monitoring dialysis efficacy, iv) monitoring glucose levels, v) monitoring creatinine levels, vi) monitoring urea levels, vii) monitoring pH or any combination thereof.
	[0028] states that the chambers 130 have an absorbent substrate material that carries a colorimetric assay or color sensitive material that changes color in response to a biochemical component such as sodium ions, chloride ions, glucose, lactate, alcohol, potassium, pH, other colorimetric assays for detecting illegal drugs or biomarkers indicative of illegal drug use. 
Regarding claim 6, Ghaffari teaches the method of any of claim 3. Ghaffari Further teaches wherein the flexible substrate (104) comprises a material selected from the group consisting of polydimethylsiloxane (PDMS), polyurethane, polyimide, and any combination thereof.  
[0029] states that the sensor patch 100 has multiple individual layers of stretchable and/or flexible polymeric biocompatible materials such as PDMS, polyurethane, and polyimide. 
Regarding claim 7, Ghaffari teaches the method of claim 3. Ghaffari further teaches wherein said device (100) further comprises an adhesive layer (adhesive layer 102), wherein the adhesive layer (102) comprises a second auxiliary (inlet port 103) in fluidic communication with the sweat inlet (105) ([0031], Figure 1B).  
Regarding claim 8, Ghaffari teaches the method of claim 7. Ghaffari further teaches wherein the adhesive layer (102) is capable of reversibly adhering to the skin surface.
It is understood that the sensor patch 100 is not permanently attached, and will therefore be capable of reversibly adhering to the skin surface.   
Regarding claim 9, Ghaffari teaches the method of claim 7. Ghaffari further teaches wherein the adhesive layer comprises medical grade acrylic, silicone, hydrocolloid, or any combination thereof.  
[0035] states that the adhesive layer 102 can be formed of any compatible adhesive material strong enough to adhere the sensor patch 100 to the skin of the user when it is wet, dirty, and/or includes substantial amounts of hair, with adhesives being selected from the group consisting of silicone gel adhesive, silicone pressure adhesive, acrylic pressure sensitive adhesive, or hydrocolloid adhesive. 
Regarding claim 10, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said one or more biomarkers correspond to one or more of presence or absence of alcohol, presence or absence of an illicit drug.  
[0028] states that the sensing chambers 130 includes a colorimetric assay or color sensitive material that changes color in response to a biochemical component such as alcohol or illegal drugs. 
Regarding claim 11, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said one or more biomarkers are one or more of a choloride, glucose, alcohol, an illicit drug, and pH.  
[0028] states that the sensing chambers 130 includes a colorimetric assay or color sensitive material that changes color in response to a biochemical component such as chloride ions, glucose, alcohol, property of precipitation (pH), or illegal drugs. 
Regarding claim 13, Ghaffari teaches the method of claim 11. 
Recitation of “wherein the illicit drug is selected from the group consisting of marijuana, cocaine, heroin, lysergic acid4 81720963v.1Attorney Docket No. 0116936.208US9diethylamide (LSD), psilocybin, methamphetamine, ketamine or a combination thereof.” is not required because Ghaffari teaches where the biomarker corresponds to chloride ions, alcohol, or pH.  
Regarding claim 19, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said epidermal microfluidic device (100) has a plurality of reservoirs (130) and each reservoir (130) is used to identify or quantify a different biomarker.  
Figure 1A shows the sensor patch with multiple sensing chambers 130, with [0028] stating that each sensing chamber 130 carries a colorimetric assay or color sensitive material 132, 134, 136, 138, and 140. There are a plurality of sensing chambers 130 that are used to identify or quantify different substances. 
Regarding claim 20, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said epidermal microfluidic device further comprises a colorimetric sensor. 
[0028] states that the sensing chambers 130 carry a colorimetric assay or color sensitive material, which are understood to be colorimetric sensors as further described in claim 21 below.  
Regarding claim 21, Ghaffari teaches the method of claim 20. Ghaffari further teaches wherein the colorimetric sensor is a dye and said dye provides a visual representation of the amount of said sweat collected by said epidermal microfluidic device, see claim 20 supra.  
Regarding claim 22, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said epidermal microfluidic device further comprises a plurality of colorimetric sensors.  
[0028] states that the sensing chambers 130 carry a colorimetric assay or color sensitive material, which are understood to be colorimetric sensors. 
Regarding claim 23, Ghaffari teaches the method of claim 22. Ghaffari further teaches wherein the colorimetric sensors comprise one or more color-responsive reagents for quantification of at least one of chloride, glucose, alcohol, an illicit drug, and pH.
[0028] states that the sensing chambers 130 includes a colorimetric assay or color sensitive material that changes color in response to a biochemical component such as chloride ions, glucose, alcohol, property of precipitation (pH), or illegal drugs. It is understood that these colorimetric assay/color sensitive materials are color-responsive reagents. 
Regarding claim 25, Ghaffari teaches the method of claim 23. Ghaffari further teaches wherein the one or more color- responsive reagents are indicator reagents that react with said one or more biomarkers.  
It is understood that the colorimetric assay/color sensitive materials are indicator reagents that will react with the biochemical components associated with chloride ions, glucose, alcohol, pH, or illegal drugs ([0028]). 
Regarding claim 26, Ghaffari teaches the method of claim 3. Ghaffari further teaches wherein each 581720963v.1Attorney Docket No. 0116936.208US9reservoir chamber (130) has one or more color-responsive reagents and each of said color- responsive reagents are immobilized in a respective reservoir (130) of the plurality of chamber reservoirs (130).
[0028] states that each of the sensing chambers 130 includes an absorbent substrate material that carries the colorimetric assay/color sensitive material. Therefore, each sensing chamber 130 has a color sensitive material that is immobilized in the chamber 130.   
Regarding claim 27, Ghaffari teaches the method of claim 26. Ghaffari further teaches wherein the one or more color-responsive reagents are selected from the group consisting of dye.
It is understood that a colorimetric assay or color sensitive material described in [0028] is a dye.   
Regarding claim 28, Ghaffari teaches the method of claim 1. Ghaffari further teaches wherein said epidermal microfluidic device (100) further comprises one or more color calibration markers (registration marks/color reference marks 152, 154), a temperature sensor, a wireless device (NFC chip 110), or a combination thereof ([0023], [0050], Figure 1A).
[0051] recites that the NFC chip 110 can include or be connected to a thermistor or other temperature sensor. 
Note: only one of the one or more color calibration markers, ion-selective electrodes or electrochemical sensors, temperature sensor, wireless device, or an LED are required to meet the limitations of this claim.
Regarding claim 31, Ghaffari teaches the method of claim 28. 
Note: recitation of “wherein said temperature sensor is embedded in or supported by said flexible substrate and provides a body temperature of said subject.” is not required because Ghaffari teaches one or more color calibration markers. However, it should be noted that Ghaffari teaches wherein said temperature sensor is embedded in or supported by said flexible substrate and provides a body temperature of said subject.
[0051] states that the temperature sensor can be close to the skin to provide a measure of skin surface temperature or insulated from the skin to provide a measure of ambient environmental temperatures.   
Regarding claim 33, Ghaffari teaches the method of claim 28. 
The limitation of “wherein said wireless device comprises a transmitter, a receiver, a transceiver, or a near-field communication (NFC) coil.” is not required because Ghaffari teaches one or more color calibration markers. However, it should be noted that Ghaffari teaches wherein said wireless device comprises a near-field communication (NFC) coil, see claim 28 supra.
Regarding claim 35, Ghaffari teaches the method of claim 33. The limitation of “wherein said wireless device is wirelessly powered.” is not required because Ghaffari teaches one or more color calibration markers. However, it should be noted that Ghaffari teaches wherein said wireless device is wirelessly powered.
It is understood that the NFC chip 110, including the NFC circuit and/or NFC antenna 112 are all contained on the sensor patch 100 and will therefore not require wired power ([0023]). 
Regarding claim 37, Ghaffari teaches the method of claim 28. 
The limitation of “wherein said LED notifies said subject when collection of said sweat is complete or when said epidermal microfluidic device is full of said sweat, or when quantification or identification of said biomarker is complete.” is not required because Ghaffari teaches one or more color calibration markers. 
Regarding claim 39, Ghaffari teaches the method of claim 3. Ghaffari further teaches wherein said subject is a human subject.  
It is understood that the sensor patch 500, or any patch disclosed by Ghaffari, is placed on the body, such as an arm, leg, or abdomen ([0048]). It is understood that the user is human. 
Regarding claim 40, Ghaffari teaches the method of claim 3. Ghaffari further teaches wherein said subject is a human subject undergoing a diagnostic procedure, a therapeutic procedure, a fitness activity, or monitoring the presence, onset or progression of a disease condition.
As the sensor patch 100 has sensor chambers 130 that detect and measure the quantity of biochemical components such as sodium ions, chloride ions, glucose, lactate, alcohol, potassium, pH, or illegal drugs, it is understood that the subject is undergoing a diagnostic procedure, a therapeutic procedure, a fitness activity, or monitoring the presence, onset or progression of a disease condition. Measuring for alcohol or illegal drugs can be done for a subject undergoing a diagnostic or therapeutic procedure. 
Regarding claim 44, Ghaffari teaches the method of claim 2. Ghaffari further teaches wherein the step of monitoring said health condition of said subject comprising monitoring a condition or disease, monitoring the efficacy of a treatment, monitoring the effect of a therapy or monitoring a physical condition.
As the sensor patch 100 has sensor chambers 130 that detect and measure the quantity of biochemical components such as sodium ions, chloride ions, glucose, lactate, alcohol, potassium, pH, or illegal drugs, it is understood that the subject is undergoing a diagnostic procedure, a therapeutic procedure, a fitness activity, or monitoring the presence, onset or progression of a disease condition. Measuring for alcohol or illegal drugs can be done for a subject being monitored for the effect of a therapy. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US-2017/0296114-A1) in view of Peyser (US-2007/0027383-A1).
Regarding claim 4, Ghaffari teaches the method of claim 2. Ghaffari does teach wherein the step of identifying or quantifying the amount of said one or more biomarkers is performed in situ using the epidermal microfluidic device. [0028] of Ghaffari states that the sensing chambers 130 are used to detect and measure the quantity of various biochemical components found in a user’s perspiration, where each sensing chamber can hold an absorbent substrate material that changes color in response to the presence of a biochemical component. However Ghaffari does not teach wherein said device further comprises an analyzer integrated with or fluidically connected to the at least one reservoir chamber.  
[0020] of the instant specification describes where an analyzer comprises a photodiode, a laser diode, a vertical cavity surface-emitting laser, a waveguide, or an optical resonance cavity. [0022] of the instant specification recites “The laboratory based biomarker analysis, said analyzer and said colorimetric sensor may determine the presence or absence of a biomarker.” [0059] of the instant specification further describes Figure 13 which has reservoir chamber 120 connected to analyzer 140 and/or colorimetric sensor 150. As such, it is understood that the analyzer and the colorimetric sensors are different components.  
In the analogous art of collecting sweat from the surface of the skin and measuring for an analyte such as glucose, Peyser teaches techniques to determine when a reservoir is filled using electrical capacitance, electrical conductance, or optical measurements (Peyser; abstract, [0073]).
Specifically, Peyser teaches a patch 550 on the skin’s surface 542, where Figure 5F shows sweat having already passed through the adhesive and sweat-permeable membrane layer 544 and partially filled fixed reservoir 546 (Peyser; [0076]). Figure 5F has a transparent plate 549 that is located on the top of the reservoir, where incident light 551 illuminates the interface between reservoirs 546 and plate 549 to indicate if the reservoir 546 is full (Peyser; [0076]). The transparent plate 549 is understood to be an analyzer, and as seen in Figure 5F as there is nothing between the transparent plate 549 and the fixed reservoirs 546 they are in fluid communication with one another. 
It would have been obvious to one skilled in the art to modify the method of Ghaffari such that it includes the transparent plate as taught by Peyser because Peyser teaches that the reflective plate determines when the reservoir is full, and where the volume of the reservoir is used to normalize for variable sweat rates by the use of a non-glucose analyte specific to sweat that is constant in concentration (Peyser; [0076], [0077]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US-2017/0296114-A1) in view of Tung (US-2005/0180882-A1). 
Regarding claim 5, Ghaffari teaches the method of any of claim 2. Ghaffari does not teach wherein said device further comprises a sweat outlet fluidically connected to the at least one reservoir chamber; the method further comprising a step of removing said sweat from said device through the sweat outlet and the step of identifying or quantifying the amount3 81720963v.1Attorney Docket No. 0116936.208US9of said one or more biomarkers is external laboratory based.  
In the same problem solving area of testing devices for detecting an analyte suspected of being present in a liquid sample, Tung teaches a reservoir that holds an aliquot of sample that can be used for confirmation testing (Tung; abstract, [0031]).
Specifically, Tung teaches where samples that can be tested with the device include liquids of biological origin, including sweat (Tung; [0043]). As seen in Figures 3 and 5, there is a reservoir 310 that holds an aliquot of sample that can be used for confirmation testing. [0056]- [0057] of Tung describe where the device of the invention can be used to test for cocaine, methamphetamine, phencyclidine, THC, morphine, and amphetamines, where after receiving the filled sample applicator a technician presses the applicator down to flow the sample into a lower chamber and to fill the reservoir for a confirmation assay. [0049] describes where for confirmation testing, an orifice seal 272 (see Figure 2) is removed and an aliquot of sample is removed from the reservoir via orifice 270. 
It would have been obvious to one skilled in the art to modify the method of Ghaffari such that an aliquot of sample is removed via an orifice for confirmation testing as taught by Tung because Tung teaches that a quantity of sample is easily stored for testing at a later time, and that a different principle of testing can be used, as well as confirm the result in a laboratory (Tung; [0030], [0057]). 

Claim(s) 27 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US-2017/0296114-A1) in view of Huang (WO-2016/025468-A2).
Regarding claim 27, Ghaffari teaches the method of claim 26. If it is determined that Ghaffari does not teach a dye, Ghaffari is silent with regards to specific colorimetric assay/color sensitive material, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials used to detect the various biochemical components listed in [0028] of Ghaffari. Huang provides this conventional teaching showing that it is known in the art to use glucose oxidase, peroxidase, potassium iodide, lactate dehydrogenase, diaphorase, formazan dyes, TPTz complexed with mercury ion or iron ion, 2,2’-bicinchoninic acid, 1, 10-pheanthroline, or universal pH indicator ([0024]). Therefore, it would have been obvious to one having ordinary skill in the art to have the colorimetric assay/color sensitive material be any of the listed colorimetric indicators taught by Huang motivated by the expectation of successfully practicing the invention of Huang.
It is noted that Huang teaches that analytes that may be detected include chloride ion, lactate, urea, or glucose (Huang; [0007]), which are some of the biomarkers that are listed in claim 11 of the instant claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 72 of U.S. Patent No. 10,969,395. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the instant claims and claim 72 of the reference patent, both are drawn to a method involving providing an epidermal microfluidic system comprising a flexible substrate, an inlet, a microfluidic conduit (the at least one reservoir chamber fluidically connected to the sweat inlet of the instant claims is understood to be a microfluidic inlet conduit network), and the epidermal microfluidic system is placed on the skin of the wearer. Additionally, both are drawn to methods involving measuring the volume or amount, or flow rate of the sample. Instant claim 7 is drawn to where the device comprises an adhesive layer with a second auxiliary, which is similarly recited in claim 66 of the reference patent. 

Claims 40, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-138, 140, 142, 146, 175-178, 181 of U.S. Patent No. 10,925,523. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference patent claim 137 is drawn to a method of analyzing a biofluid from a subject that comprises contacting the flexible substrate of claim 1 with a skin surface of a subject. The method of the reference application and the flexible substrate of the patented claim 1 both have a flexible substrate, at least one reservoir chamber, and an inlet. The method of claim 40 of the instant application and claim 140 of the reference patent are drawn to where the subject is human undergoing a diagnostic procedure, therapeutic procedure, or fitness activity. Claim 44 of the instant application and claim 142 of the reference patent are drawn to wherein the subject is a human subject monitoring the presence, onset or progression of a disease condition. Sweat is what is being collected (claim 3 of the instant claims and claim 138 of the reference patent). 
Similarly, the reference patent claim 175 is drawn to a method of analyzing a biofluid from a subject that comprises contacting the flexible substrate of claim 9 with the skin surface of a subject. The method of the reference application and the flexible substrate of the patented claim 9 both have a flexible substrate, at least one reservoir chamber, and an inlet. The method of claim 40 of the instant application and claim 177 of the reference patent are drawn to where the subject is human undergoing a diagnostic procedure, therapeutic procedure, or fitness activity. Claim 44 of the instant application and claim 178 of the reference patent are drawn to wherein the subject is a human subject monitoring the presence, onset or progression of a disease condition. Sweat is what is being collected (claim 3 of the instant claims and claim 176 of the reference patent). 
Claims 3 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97 and 99 of copending Application No. 16/616,898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are drawn to a method of providing a microfluidic device comprising a flexible substrate, an inlet, contacting the device to the skin of a subject, and analyzing the sample. It is understood that the at least one reservoir chamber fluidically connected to the sweat inlet of the instant application is a microfluidic network. 
Further, both methods are drawn to the subject being a human subject undergoing a diagnostic procedure, a therapeutic procedure, a fitness activity, or monitoring the presence, onset or progression of a disease condition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin (WO-2015/066459-A1) teaches a colorimetric assay sensor for cocaine and cocaine metabolites, where multiple colorimetric assay sensing areas can be placed on a device to detect different analytes that turn different colors for different analytes (Griffin; [00103]). 
Wasson (US-2016/0262670-A1) teaches a body mounted device that includes a flexible substrate configured for mounting to a skin surface, where the sensing platform has an output component such as light emitting diodes to provide information to the user (Wasson; abstract, [0023]).
Goldstein (US-2012/0083711-A1) teaches a device that senses the state of euhydration, dehydration, or salivary secretion rate of a mammalian subject, where the device includes multiple signaling elements (LEDs) that activate to indicate contact with a sample source, when sample acquisition is complete, and to signal when testing is complete (Goldstein; [0079],  [0099]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796